FROM THE DESK OF VEARNEAS W. FAGGETT, CSR
                                               OFFICIAL COURT REPORTER
                                           CRIMINAL DISTRICT COURT NO. 7                                        FILED IN
                                             DALLAS COUNTY, TEXAS 75207                               5th COURT OF APPEALS
                                                        972-739-3906                                       DALLAS, TEXAS
                                                                                                      8/10/2015 3:16:58 PM
         -----------------------------------------------------------------------------------------------------------------
                                                                                                  LISA MATZ
                                                                                                    Clerk
August 10, 2015

Ms. Clara Saavedra
The Fifth District Court of Appeals
George Allen, Sr. Courts Building
600 Commerce Street, 2nd Floor
Dallas, Texas 75202-3400

RE:    HERSHELL STEWART VS THE STATE OF TEXAS
       COA NO. 05-15-00352-CR - TRIAL COURT NO. F12-57547-Y

Dear Ms. Saavedra:

        I, Vearneas W. Faggett, would like to request a 30-day extension from the Fifth District
Court of Appeals in the above-stated cause. I am the Official Court Reporter in Criminal District
Court No. 7 of Dallas County, Texas. I reported the stenographic notes of the proceedings in the
aforementioned cause of action.
        I would have been done by August 10, 2015 were it not for unforeseen software issues
that came up and, as a result, I have not been able to work on transcripts as diligently as I would
like and also with the daily commitments of trying to locate evidence and different things from
the tenure of the last reporter, as well as other transcript commitments that were due prior to this
one, I have been unable to finish the Reporter’s Record in this case.
        As a result of everything that has been going on, I’m asking prayerfully for 30 days
extension or until September 11, 2015 to complete this transcript.
        Your consideration in this matter is deeply appreciated. This is my first request for an
extension on this record.


Respectfully submitted,
/S/VEARNEAS W. FAGGETT, CSR 3129